 1

 2

 3

 4

 5

 6

 7

 8

 9
                       UNITED STATES DISTRICT COURT
10
                              DISTRICT OF NEVADA
11

12   UNITED STATES OF AMERICA,             Case No. 3:18-cr-00100-HDM-WGC
13                        Plaintiff,
          v.                               ORDER
14
     ROBERT LIESSE,
15
                          Defendant.
16

17       The stipulation of the parties (ECF No. 50) is GRANTED.

18   Defendant shall file any motions in limine on or before November

19   1, 2019, the government shall file any responses thereto on or

20   before November 8, 2019, and defendant shall file any replies to

21   the government’s responses on or before November 13, 2019.

22        IT IS SO ORDERED.

23        DATED: This 31st day of October, 2019.
24

25                                  ____________________________
                                    UNITED STATES DISTRICT JUDGE
26

27

28


                                       1
